UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ST. MARYS REFINING COMPANY, a
West Virginia corporation; GO-
MART, INCORPORATED, a West
Virginia corporation,
Plaintiffs-Appellants,

v.

HERBERT A. SULLIVAN,
                                    No. 96-2041
INCORPORATED, a Massachusetts
corporation; J. HERBERT SULLIVAN
INSURANCE AGENCY, INCORPORATED, a
Massachusetts corporation;
PETROLEUM INSURANCE AGENCY,
INCORPORATED, a Massachusetts
corporation,
Defendants-Appellees.
ST. MARYS REFINING COMPANY, a
West Virginia corporation; GO-
MART, INCORPORATED, a West
Virginia corporation,
Plaintiffs-Appellants,

v.

HERBERT A. SULLIVAN,
                                                               No. 96-2105
INCORPORATED, a Massachusetts
corporation; J. HERBERT SULLIVAN
INSURANCE AGENCY, INCORPORATED, a
Massachusetts corporation;
PETROLEUM INSURANCE AGENCY,
INCORPORATED, a Massachusetts
corporation,
Defendants-Appellees.

Appeals from the United States District Court
for the Northern District of West Virginia, at Clarksburg.
Irene M. Keeley, District Judge.
(CA-93-172-1)

Argued: April 9, 1997

Decided: May 5, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: John Philip Melick, JACKSON & KELLY, Charleston,
West Virginia, for Appellants. John Sutton Stump, MCGUIRE,

                    2
WOODS, BATTLE & BOOTHE, L.L.P., McLean, Virginia, for
Appellees. ON BRIEF: Steven P. Franckhauser, BURNS, WHITE &
HICKTON, L.L.C., Wheeling, West Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Sullivan Risk Management Group ("SRMG") is a collection of four
companies. As SRMG, the companies offer an insurance program to
members of the Society of Independent Gasoline Marketers of Amer-
ica (the "SIGMA Program"). SRMG is a domestic broker for overseas
insurance underwriters, and also provides a number of independent
services as part of its SIGMA Program. These services include: 1)
warranting the nature, condition and value of the property and risks
presented to be insured; 2) conducting the inspections, surveys and
oversight required to maintain the insurance program; and, 3) manag-
ing the accepted risks and any claims asserted against the insured.

Go-Mart, Inc., a large retailer of gasoline and convenience store
products, selected its insurance carrier through an annual bidding pro-
cess. SRMG submitted a bid in late 1989 and engaged in negotiations
with Go-Mart. Go-Mart then chose SRMG to provide insurance cov-
erage for 1990. SRMG's premium survey itemized the premiums for
each line of insurance and included a separate charge for "loss con-
trol" services provided by one of the SRMG companies, Cost Control
Corp. Go-Mart was also given a "Program Description and Cost Allo-
cation" document stating, inter alia, that the insurance program was
"an integral whole and not designed to be fragmented by the elimina-
tion of certain of its components."

Although the original insurance coverage purchased by Go-Mart
did not include environmental impairment liability (i.e. pollution)

                    3
insurance, Go-Mart added this coverage in the spring of 1990. In
1991, Go-Mart formed an affililate, St. Marys Refining Co. Initially
insured through Go-Mart, St. Marys eventually established a separate
bidding process. SRMG provided insurance for both companies until
the end of 1992. Go-Mart and St. Marys received the insurance cover-
age requested at the established prices, and these prices compared
favorably with those obtained from competing brokers in 1989 and
1993.

In late 1993, Go-Mart and St. Marys filed a diversity suit in federal
district court alleging that three of the four companies in SRMG, but
not Cost Control Corp., had overcharged them for insurance coverage.
The legal claims included statutory misrepresentation, breach of con-
tract, and common law fraud. During the jury trial, Go-Mart and St.
Marys proceeded on two theories of liability. First, they alleged that
SRMG could only charge as a "premium" the amount paid to the
underwriters for risk transfer. Second, they alleged that SRMG
defrauded them by concealing that more was being paid for survey,
appraisal, risk management and claims management than the portion
of charges billed as "loss control" or "risk control" by Cost Control
Corp.

At the close of the plaintiffs' case-in-chief, SRMG moved for judg-
ment as a matter of law on all of the claims pursuant to Federal Rule
of Civil Procedure 50. The district court found that"[t]here was a bar-
gain or agreement to provide certain coverages at a certain price and
it was delivered." Go-Mart and St. Marys presented no evidence that
they could have obtained less expensive or more favorable insurance
coverage. Therefore, the district court granted SRMG's motion as to
the statutory misrepresentation and breach of contract claims based on
the lack of evidence establishing damages. The trial then proceeded
only on the issue of common law fraud.

In support of their fraud claims, Go-Mart and St. Marys asserted
that they were misled by SRMG's description of the SIGMA Pro-
gram. They believed that all of the costs associated with the coverages
they purchased, other than the cost of risk transfer and any related
commissions, would be billed to them by Cost Control Corporation.
Instead, SRMG billed some of these additional costs as "premium."
SRMG also allegedly owed Go-Mart and St. Marys a fiduciary duty

                    4
based on a broker-client relationship. At the close of all evidence,
SRMG renewed its motion for judgment as a matter of law on the
fraud claims. The district court found no evidence of reliance, a nec-
essary element of common law fraud,1 and granted SRMG's motion.
By subsequent order, the district court dismissed the case on its mer-
its. Go-Mart and St. Marys appeal the district court's rulings.

In federal diversity cases, once a party raises the issue of whether
a jury question has been presented, a district court must determine
"whether there is evidence on which a jury properly can base a verdict."2
Our review of a district court's grant of a Rule 50 motion is plenary.3

Having carefully reviewed the record, considered the submissions
of the parties, and heard oral argument, we find no error in the district
court's rulings. Accordingly, the judgment of the district court is
affirmed.

AFFIRMED
_________________________________________________________________
1 See Lengyel v. Lint, 280 S.E.2d 66, 69 (W. Va. 1981) (listing elements
of fraud under West Virginia law).
2 Charleston Area Medical Ctr. v. Blue Cross, 6 F.3d 243, 247 (4th Cir.
1993).
3 Benner v. Nationwide Mut. Ins. Co., 93 F.3d 1228, 1234 (4th Cir.
1996).

                     5